SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

209
CA 11-00476
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


DARNELL BACKUS, PLAINTIFF-APPELLANT,

                      V                                            ORDER

KALEIDA HEALTH, DOING BUSINESS AS BUFFALO GENERAL
HOSPITAL, ET AL., DEFENDANTS,
AND BOONCHUAY ANUNTA, M.D., DEFENDANT-RESPONDENT.


CAMPBELL & SHELTON LLP, EDEN (R. COLIN CAMPBELL OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BROWN & TARANTINO, LLC, BUFFALO (JEFFREY A. WIECZKOWSKI OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered November 12, 2010 in a medical malpractice
action. The order granted the motion of defendant Boonchuay Anunta,
M.D. for a directed verdict and dismissed the complaint against
defendant Boonchuay Anunta, M.D.

     Now, upon reading and filing the stipulation of discontinuance of
appeal signed by the attorneys for the parties on February 15, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court